Exhibit 10.3

 

TREMONT MORTGAGE TRUST

 

2017 EQUITY COMPENSATION PLAN

 

Tremont Mortgage Trust hereby adopts the Tremont Mortgage Trust 2017 Equity
Compensation Plan, effective as of the Effective Date.

 

I.                                        PURPOSE

 

The Plan is intended to advance the interests of the Company and its
subsidiaries, if any, by providing a means of rewarding selected officers and
Trustees of the Company, employees of the Company or the Manager, and others
rendering valuable services to the Company, its subsidiaries or to the Manager,
through grants of the Company’s Shares.

 

II.                                   DEFINITIONS

 

Terms that are capitalized in the text of the Plan have the meanings set forth
below:

 

(a)                                 “Board” means the Board of Trustees of the
Company.

 

(b)                                 “Company” means Tremont Mortgage Trust, a
Maryland real estate investment trust.

 

(c)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(d)                                 “Key Person” means an employee, consultant,
advisor, Trustee, officer or other person providing services to the Company, to
a subsidiary of the Company, or to the Manager or an affiliate of the Manager.

 

(e)                                  “Manager” means a person or entity
providing management or administrative services to the Company.

 

(f)                                   “Participant” means a person to whom
Shares have been granted, or any other person who becomes owner of the Shares by
reason of such person’s death or incapacity.

 

(g)                                  “Plan” means this Tremont Mortgage Trust
2017 Equity Compensation Plan, as it may be amended from time to time.

 

(h)                                 “Securities Act” means the Securities Act of
1933, as amended.

 

(i)                                     “Share Agreement” means an agreement
between the Company and a Participant regarding Shares issued to the Participant
pursuant to the Plan.

 

(j)                                    “Shares” means the Company’s Common
Shares of Beneficial Interest, $0.01 par value per share.

 

--------------------------------------------------------------------------------


 

(k)                                 “Trustee” means a member of the Board.

 

III.                              SHARES SUBJECT TO THE PLAN

 

Subject to the provisions of Article VII, the maximum number of Shares which may
be granted under the Plan following the Effective Date shall equal 7.5% of the
sum of (1) the aggregate number of Shares which are issued and outstanding as a
result of the consummation of the Company’s initial public offering of Shares
(not including Shares described in clause (2)), (2) the number of Shares issued
pursuant to the underwriters’ exercise of their overallotment option in
connection with the initial public offering and (3) the number of Shares issued
in the private placement of Shares to Tremont Realty Advisors LLC concurrent
with the initial public offering, with such sum being subject to adjustment as
set forth herein.  If any Shares subject to an award under the Plan are
forfeited, cancelled, repurchased or surrendered (including in satisfaction of
tax obligations), the Shares with respect to such award shall, to the extent of
any such forfeiture, cancellation, repurchase or surrender, again be available
for awards under the Plan.

 

Subject to the terms of any Share Agreement, a holder of Shares granted under
the Plan, whether or not vested, shall have all of the rights of a shareholder
of the Company, including the right to vote the Shares and the right to receive
any distributions, unless the Board shall otherwise determine.  Certificates
representing Shares or statements representing Shares in book entry form may be
imprinted with a legend to the effect that the Shares represented may not be
sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
except in accordance with the terms of the Securities Act and the applicable
Share Agreement, if any.  In addition, the Company may hold the certificates
representing Shares pending lapse of any applicable vesting, forfeiture,
repurchase, transfer or similar restrictions.

 

IV.                               METHOD OF GRANTING SHARES

 

Grants of Shares to any Key Person shall be made by action of the Board, which
shall have the sole discretion (subject to the terms of the Plan) to select
persons to whom Shares are to be granted, the amount and timing of each such
grant, the extent, if any, to which vesting restrictions or other conditions
(which may include repurchase rights) shall apply to the award and all other
terms and conditions of any award (which terms and conditions need not be the
same as between recipients or awards).  If a person to whom such a grant of
Shares has been made fails to execute and deliver to the Company a Share
Agreement within ten (10) days after it is submitted to him or her, the grant of
Shares related to such Share Agreement may be cancelled by the Company, acting
by the Board, at its option and in its discretion without further notice to the
Participant.  Nothing in this Section IV shall prevent the Board from delegating
its authority to make grants to a committee pursuant to Section V.

 

V.                                    ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board or, in the discretion of the Board,
a committee of the Board designated by the Board and composed of at least two
(2) members of the Board.  All references in the Plan to the Board shall be
understood to refer to such committee or the Board, whichever shall be
administering the Plan from time to time.  All questions of interpretation and
application of the Plan and of grants of Shares shall be determined by the Board
in its sole discretion and the Board shall have the authority to do all things
necessary to carry out the purposes of the Plan, and its determinations shall be
final and binding upon all persons, including the Company and all Participants. 
Without limiting the generality of the foregoing, the Board is authorized to:
(i) adopt and approve from time to time the forms and,

 

2

--------------------------------------------------------------------------------


 

subject to the terms of the Plan, the terms and conditions of any Share
Agreement; (ii) make adjustments to awards in response to changes in applicable
laws, regulations or accounting principles; and (iii) prescribe, amend and
rescind rules and regulations relating to the Plan.  If it determines to do so,
the Board may grant Shares under this Plan that are not subject to vesting,
forfeiture, repurchase and transfer restrictions.

 

For so long as Section 16 of the Exchange Act is applicable to the Company, each
member of any committee designated to administer the Plan shall qualify as a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and its composition shall comply with all other applicable legal requirements.

 

With respect to persons subject to Section 16 of the Exchange Act with respect
to the Company, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successor under the Exchange Act.

 

VI.                               ELIGIBLE PERSONS

 

The persons eligible to receive grants of Shares shall be those persons selected
by the Board in its discretion from among Key Persons who contribute to the
business of the Company and its subsidiaries, if any.

 

VII.                          CHANGES IN CAPITAL STRUCTURE

 

In the event of any stock dividend or other similar distribution (whether in the
form of stock or other securities), stock split or combination of shares
(including a reverse stock split), conversion, reorganization, consolidation,
split-up, spin-off, combination, merger, exchange of stock, extraordinary cash
dividend or other similar transaction or event, the Board shall make adjustments
to the maximum number of Shares that may be issued under the Plan under
Article III and Article IV and shall also make appropriate adjustments to the
number and kind of shares of stock, securities or other property (including
cash) subject to awards then outstanding under the Plan affected by such change
and to the other terms and conditions of such awards. No fractional Shares shall
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole Share.

 

VIII.                     EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF
PLAN

 

The Plan shall be effective at the close of business on [..] (the “Effective
Date”), subject to its approval by the Company’s shareholders.  Shares may be
granted under the Plan from time to time until the close of business on the
tenth (10th) anniversary of the Effective Date.  Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan.  The Board hereafter may at any time amend or terminate the terms
of an award or the Plan in any respect, provided that (without limiting
Article VII hereof) the Board may not, without the affected Participant’s
consent, amend or terminate the terms of an award or the Plan so as to affect
adversely the Participant’s rights under an outstanding award.  Any amendments
to the Plan shall be conditioned upon shareholder approval only to the extent,
if any, such approval is required by applicable law or listing requirements.

 

3

--------------------------------------------------------------------------------


 

IX.                               MISCELLANEOUS

 

A.                                    Nonassignability of Shares.  Shares
subject to a Share Agreement shall not be assignable or transferable by a
Participant except in accordance with the terms of the applicable Share
Agreement or as may be permitted by the Board.

 

B.                                    No Guarantee of Employment.  Neither the
award of Shares nor a Share Agreement shall give any person the right to
continue in the employment or service of, or to continue to act as an officer or
Trustee of, or to serve in any other capacity with, the Company, any subsidiary
or the Manager or any affiliate of the Manager.

 

C.                                    Tax Withholding; Section 409A.  To the
extent required by law, the Company shall withhold or cause to be withheld
income and other taxes incurred by a Participant by reason of a grant of Shares,
and, as a condition to the receipt of any grant of Shares, a Participant agrees
that if the amount payable to him or her by the Company in the ordinary course
is insufficient to pay such taxes, he or she shall, upon request of the Company,
pay the Company an amount sufficient to satisfy its tax withholding obligations.
Without limiting the foregoing, the Board may in its discretion permit any
Participant’s withholding obligation to be paid in whole or in part in the form
of Shares, by withholding from the Shares to be issued to such Participant or by
accepting delivery of Shares already owned by him or her.  The fair market value
of the Shares for this purpose shall be the closing price of the Shares on the
principal securities exchange on which the Shares are listed on the date such
Shares are repurchased by the Company, unless otherwise determined by the Board
in its discretion. If payment of withholding taxes is made in whole or in part
in Shares, the Participant shall deliver to the Company share certificates
registered in his name or other evidence of legal and beneficial ownership of
Shares owned by him or her, fully vested and free of all liens, claims and
encumbrances of every kind, duly endorsed or accompanied by stock powers duly
endorsed by the record holder of the Shares represented by such share
certificates.  If the Participant is subject to Section 16(a) of the Exchange
Act, his ability to pay the withholding obligation in the form of Shares shall
be subject to such additional restrictions as may be necessary to avoid any
transaction that might give rise to liability under Section 16(b) of the
Exchange Act. It is intended that awards granted under the Plan be exempt from
the application of Section 409A of the Code, and the Plan and such awards shall
be construed in accordance with that intention.

 

D.                                    Conditions to Issuance.  The issuance of
Shares under the Plan is subject to compliance with (1) the laws, rules and
regulations of all public agencies and authorities applicable to the issuance
and distribution of Shares and (2) the listing rules of any stock exchange or
national market system on which the Shares are listed.

 

4

--------------------------------------------------------------------------------


 

E.                                     No Fractional Shares.  No fractional
Shares shall be issued or delivered pursuant to the Plan.  The Board shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional Shares or whether such fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

F.                                      Governing Law.  The Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland applicable to contracts made and to be performed therein, without
reference to the conflicts of law principles thereof.

 

5

--------------------------------------------------------------------------------